Name: Commission Regulation (EC) No 1008/95 of 4 May 1995 amending Regulation (EC) No 601/94 for the application of Council Regulation (EC) No 165/94 as regards laying down detailed rules on co-financing by the Community of remote sensing checks on agricultural areas
 Type: Regulation
 Subject Matter: farming systems;  cooperation policy;  economic policy;  financing and investment;  information technology and data processing;  executive power and public service
 Date Published: nan

 Avis juridique important|31995R1008Commission Regulation (EC) No 1008/95 of 4 May 1995 amending Regulation (EC) No 601/94 for the application of Council Regulation (EC) No 165/94 as regards laying down detailed rules on co-financing by the Community of remote sensing checks on agricultural areas Official Journal L 102 , 05/05/1995 P. 0004 - 0005COMMISSION REGULATION (EC) No 1008/95 of 4 May 1995 amending Regulation (EC) No 601/94 for the application of Council Regulation (EC) No 165/94 as regards laying down detailed rules on co-financing by the Community of remote sensing checks on agricultural areasTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 165/94 of 24 January 1994 concerning the co-financing by the Community of remote sensing checks and amending Regulation (EEC) No 3508/92 establishing an integrated administration and control system for certain Community aid schemes (1), as amended by Regulation (EC) No 3235/94 (2), and in particular Article 1 (4) and Article 4 thereof, Having regard to the reasoned requests submitted by Member States for 1994, Whereas Article 4 (3) and Article 5 (4) of Commission Regulation (EC) No 601/94 (3), provide for the reallocation of unused amounts in accordance with rules to be adopted later; Whereas it seems fair to reallocate the amounts still available in proportion to eligible expenditure, while exceeding the ceilings for each Member State imposed by the distribution scale; whereas, however, pursuant to Article 1 (2) of Regulation (EC) No 165/94, the amounts reallocated are distributed without taking account of the scale; Whereas accounts for 1994 are yet to be closed; whereas it is therefore desirable, in view of the special authorization of the Council for 1994, not to confine the reallocation to those Member States that have financed over 50 % of the work from their own resources; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 601/94 is hereby amended as follows. 1. Article 4 (3) is replaced by the following: '3. Where it appears, from the forecast of expenditure arising from Article 2 of Regulation (EC) No 165/94 and the decisions on applications for co-financing referred to in paragraph 1 of this Article, that the total appropriations available will not be used, the Commission may reallocate the remaining appropriations between those applicant Member States financing more than 50 % of the work approved by the Commission from their own resources. If the total credits requested exceeds the appropriations still available after the initial allocation, reallocation shall be based on a coefficient to be applied to the eligible requests of the Member States exceeding the ceiling resulting from the application of the distribution scale. The coefficient shall be obtained by dividing by the total amount remaining available the sum of the Member States' forecasts that exceed not only 50 % of the predicted cost of the work but also the ceiling for each Member State. The coefficient obtained shall be applied, for each Member State, to the excess amount calculated as above.` 2. Article 5 (4) is replaced by the following: '4. Where it appears, given the expenditure arising from Article 2 of Regulation (EC) No 165/94 and the application of paragraphs 2 and 3 of this Article, that the total appropriations available will not be used, the Commission shall reallocate the remaining appropriations among those Member States submitting a statement of account approved by the Commission. If the total credits requested exceeds the appropriations still available after the initial allocation, reallocation shall be based on a coefficient to be applied to the valid accounts exceeding the ceiling resulting from the application of the distribution scale. The coefficient shall be obtained by dividing by the total amount remaining available the sum of the Member States' forecasts that exceed not only 50 % of the predicted cost of the work but also the ceiling for each Member State. The coefficient obtained shall be applied, for each Member State, to the excess amount calculated as above. For costs incurred for 1994, the condition requiring Member States to finance more than 50 % of the cost of work from their own resources shall not apply.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1995. For the Commission Franz FISCHLER Member of the Commission